—In an action to recover damages for personal injuries, the defendants Luigi Fragapane and Rosa Fragapane appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Dabiri, J.), dated September 9, 1999, as denied their cross motion to dismiss the complaint insofar as asserted against them to the extent that the plaintiffs time to serve a summons and complaint upon them was extended for 30 days.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
*364Under the circumstances of this case, the plaintiff was properly granted an extension of time pursuant to CPLR 306-b to serve a summons and complaint upon the appellants (see, Alberti v Dunn Eng’g Assocs., 267 AD2d 264; Busier v Corbett, 259 AD2d 13). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.